UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DJAMEL AMEZIANE,                          )
                                          )
               Petitioner,                )
                                          )
            v.                            ) Civil Action No. 05-392 (ESH)
                                          )
BARACK OBAMA, et al.,                     )
                                          )
                                          )
               Respondents.               )
__________________________________________)


                                             ORDER

       The parties appeared before the Court for a status conference on August 14, 2013.
Consistent with the status conference, it is hereby ORDERED as follows:
   (1) The respondents will file a status report by September 12, 2013, detailing their progress
       with respect to the review of the seized legal and non-legal materials. The report shall
       describe the progress as to both the entire universe of seized material and material
       believed to belong to petitioner.
   (2) The respondents will return all non-contraband materials believed to belong to petitioner
       on a rolling basis.
   (3) The respondents will inform petitioner’s counsel of all material believed to belong to
       petitioner that respondents are not returning to the petitioner on the grounds that it
       constitutes informational contraband. Any disputes regarding this material may be
       resolved by the court in the event that counsel cannot reach a resolution of the matter.



                                                                        /s/
                                                             ELLEN SEGAL HUVELLE
                                                             United States District Judge

Date: August 14, 2013